DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to B65D 83/0055.
Group II, claim(s) 2, drawn to G01M 3/26.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of the claimed delaminatable container, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Castanet (WO2007020342 A1).  
Castanet teaches (see abstract and fig. 1) a delaminatable container comprising: an outer shell at 1 and an inner bag at 2, the inner bag to be shrunk with a decrease in contents, wherein the outer shell includes a fresh air inlet communicating an external space with an intermediate space between the outer shell and the inner bag, the fresh air inlet has a valve member at 2 mounted thereto to regulate air communication between the intermediate space and the external space, the valve member includes a tube having a cavity provided to communicate the external space with the intermediate space and a mobile part (ball) movably stored in the cavity, 
the tube has a stopper to stop the mobile part in movement of the mobile part from a side of the intermediate space towards a side of the external space and to block air communication through the cavity, the tube has an outer surface on the external space side provided with an adjacent region formed adjacent to an opening on the external space side of the cavity (see enlarged part of fig. 1) 
Castanet does not teach much structure of the valve and does not teach the stopper or protruding region protruding from the adjacent region, and the valve member is configured, with the mobile part stopped by the stopper, to locate a height position, in a direction vertical to the fresh air inlet, of an end on the external space side of the mobile part higher than a height of the adjacent region.  

    PNG
    media_image1.png
    885
    638
    media_image1.png
    Greyscale


However Yager teaches a ball valve device with a stopper at 36 and  an adjacent region (part of 21) and a protruding region at 11 protruding from adjacent region at 21 wherein the mobile part (ball at 45) where the end of the protruding regions is higher than the adjacent region, see fig. 3 of Yager.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball valve structure of Castanet with another known one way ball valve structure of Yager since the simple substitution of one ball valve for another yields the expected result of one way air flow.  Furthermore, it is not apparent how the ball of Castanet would prevent the ball from falling from the tube.  Substituting the ball valve shown in Fig. 1 for the ball valve structures taught by Yager prevents the ball from coming out of the tube.

    PNG
    media_image2.png
    780
    767
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735